--------------------------------------------------------------------------------

Exhibit 10.2



EXECUTION VERSION


SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT


THIS SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”), dated
as of March 14, 2019, by and among MORGAN STANLEY BANK, N.A. (“Buyer”), KREF
LENDING IV LLC (“Seller”) and KKR REAL ESTATE FINANCE HOLDINGS L.P.
(“Guarantor”) amends that certain Master Repurchase and Securities Contract
Agreement, dated December 6, 2016, by and between Buyer and Seller (the
“Original Repurchase Agreement”), as modified by that certain Omnibus Amendment,
dated as of November 10, 2017 by and among Guarantor, Seller and Buyer (the
“Omnibus Amendment”), and as further modified by that certain First Amendment to
Repurchase Agreement, dated as of December 31, 2018 by and between Buyer and
Seller (the “First Amendment”)(the Original Repurchase Agreement, as amended by
the Omnibus Amendment and as amended by the First Amendment and as the same may
be further amended, modified and/or restated, collectively, the “Repurchase
Agreement”).


RECITALS


WHEREAS, the parties hereto desire to make certain amendments to the Repurchase
Agreement as provided herein.


NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:


1.           Amendment to the Repurchase Agreement.


(a)          The definition of “Scheduled Facility Termination Date” in Section
2 of the Repurchase Agreement is hereby amended and restated in its entirety as
follows:


“Scheduled Facility Termination Date” means December 6, 2021.


2.           Defined Terms.  Capitalized terms used but not defined herein shall
have the meanings set forth in the Repurchase Agreement.


3.           Ratification and Authority.
 

(a)         Seller hereby represents and warrants that (i) Seller has the power
and authority to enter into this Amendment and to perform its obligations under
the Repurchase Agreement as amended hereby, (ii) Seller has by proper action
duly authorized the execution and delivery of this Amendment and (iii) this
Amendment has been duly executed and delivered by Seller and constitutes
Seller’s legal, valid and binding obligations, enforceable in accordance with
its terms, subject to bankruptcy, insolvency and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.


(b)         Seller hereby (i) unconditionally ratifies and confirms, renews and
reaffirms all of its obligations under the Repurchase Agreement and, (ii)
acknowledges and agrees that such obligations remain in full force and effect,
binding on and enforceable against it in accordance with the terms of the
Repurchase Agreement as amended hereby, subject to bankruptcy, insolvency and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles and (iii) represents, warrants and covenants
that, as of the date hereof, it is not in default under the Repurchase Agreement
or any of the other Transaction Documents beyond any applicable notice and cure
periods, and, there are no defenses, offsets or counterclaims against Seller’s
obligations under the Repurchase Agreement.



--------------------------------------------------------------------------------

(c)         Guarantor, by its signature below, hereby (i) unconditionally
approves and consents to the execution by Seller of this Amendment and the
modifications to the Repurchase Agreement effected thereby, (ii) unconditionally
ratifies, confirms, renews, and reaffirms all of its obligations under the
Guaranty, (iii) acknowledges and agrees that its obligations under the Guaranty
remain in full force and effect, binding on and enforceable against it in
accordance with its terms subject to bankruptcy, insolvency and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles and (iv) represents, warrants and covenants that, as of the
date hereof, it is not in default under the Guaranty beyond any applicable
notice and cure periods, and, there are no defenses, offsets or counterclaims
against its obligations under the Guaranty.  Guarantor hereby represents and
warrants that it has the power and authority to enter into this Amendment and
has by proper action duly authorized the execution and delivery of this
Amendment by Guarantor.


4.           Continuing Effect.  Except as expressly amended by this Amendment,
the Repurchase Agreement, the Guaranty and the other Transaction Documents
remain in full force and effect in accordance with their respective terms.


5.           References to Transaction Documents.  All references to the
Repurchase Agreement in any Transaction Document, or in any other document
executed or delivered in connection therewith shall, from and after the
execution and delivery of this Amendment, be deemed a reference to the
Repurchase Agreement as amended hereby, unless the context expressly requires
otherwise.


6.           Governing Law.  This Amendment shall be governed by and construed
and interpreted in accordance with the laws of the State of New York.


7.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment in Portable Document
Format (PDF) or by facsimile transmission shall be effective as delivery of a
manually executed original counterpart thereof.


[Signatures appear on the next page.]


2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered in their names as of the date first above written.



 
BUYER:
       
MORGAN STANLEY BANK, N.A.,
 
a national banking association
       
By:

/s/ Christopher Schmidt

   
Name:
Christopher Schmidt    
Title:
Authorized Signatory



[Signatures continue on the next page]



--------------------------------------------------------------------------------

 
SELLER:
           
KREF LENDING IV LLC, a Delaware limited liability company
             
By:
/s/ Patrick Mattson
     
Name:
Patrick Mattson
     
Title:
Authorized Signatory
           
GUARANTOR:
           
KKR REAL ESTATE FINANCE HOLDINGS L.P., a Delaware limited partnership
           
By:
KKR REAL ESTATE FINANCE TRUST INC., its general partner
           
By:
/s/ Patrick Mattson
     
Name:
Patrick Mattson
     
Title:
Authorized Signatory





--------------------------------------------------------------------------------